Exhibit 10.1 August 26, 2016 Matthew T. Plavan [Address] Dear Matt: On behalf of Arcadia Biosciences, Inc., henceforth the “Company,” it is my pleasure to offer you the position of Chief Financial Officer. This letter constitutes the entire agreement relating to the terms of your employment, except for the Confidentiality and Invention Assignment Agreement between you and the Company, which must be executed as a condition of your employment, and the Severance and Change In Control Agreement between you and the Company, to be dated the Effective Date.The terms set forth below shall be effective as of your date of hire, which is anticipated to be September 12, 2016 (the “Effective Date”).
